PER CURIAM.
LBK, LLC and Vortex Diving Center, LLC (LBK) seek review of an order releasing funds, deposited into the court registry by LBK, to Denzel Dockery, Ruth Dockery, Connie Taylor and Daryl Dock-ery. As far as this court can determine, none of the issues presented in the two underlying circuit court cases has been decided, or even addressed. Absent some principled basis on which to order the disbursement, the trial court abused its discretion. Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.
BENTON, C.J., ROBERTS, and RAY, JJ., concur.